394 Pa. 58 (1958)
Pittsburgh
v.
Pennsylvania Railroad, Appellant.
Supreme Court of Pennsylvania.
Argued September 29, 1958.
November 10, 1958.
*59 Before JONES, C.J., BELL, MUSMANNO, JONES and COHEN, JJ.
John David Rhodes, with him Pringle, Bredin & Martin, for appellant.
H. Stewart Dunn, Assistant City Solicitor, with him J. Frank McKenna, Jr., City Solicitor, for appellee.
*60 OPINION PER CURIAM, November 10, 1958:
The judgment is affirmed on the thorough and well considered opinion of Judge NIXON for the court below reported in 14 Pa. D. & C. 2d 499.
Judgment affirmed.